Chalmers, C. J.,
delivered the opinion of the court.
Greorge L. Potter, an attorney-at-law, was employed by S. *103F. Hunt to defend a suit for $150,000, brought by the United States government against the latter and the sureties on his official bond as internal revenue collector. Hunt died pending the litigation, and Potter thereafter continued his attention to the case without objection from the personal representatives of the estate. There was no agreement as to the fee to be paid, and, Potter being now dead, this bill is filed by his administrator against the executrix of Hunt, in the Chancery Court of Hinds County, in Avhich the estate of Hunt is being-administered, for the purpose of having the amount of Potter’s fee settled by the chancellor upon a quantum meruit, with a decree for its payment.
It is objected, by demurrer, that the remedy is in a court of law, and not in equity.
The question presented is whether, by sect.. 976 of the Code of 1871, the chancery court in which an estate is being administered is given jurisdiction to hear and determine purely legal demands against it, and by decree to direct their payment. We held in Clopton v. Haughton, 57 Miss. 787, that jurisdiction Avas by this section conferred in behalf of creditors Avhose claims had been reduced to judgment, to compel their payment, but we pretermitted the question whether a creditor at large could, by virtue of the section referred to, have the validity and the amount of his demand adjudicated in the court which had granted administration of the estate and Avas •engaged in winding it up.
This question Ave must now meet, and Ave answer it in the affirmative.
The statute declares that, “ in addition to the powers and jurisdiction hereinbefore conferred upon said chancery court, the court in which the will may haVe been admitted to probate, letters of administration granted, or guardians may have been appointed, shall have power and jurisdiction to hear and determine all questions in relation to the execution of the trusts of such executors, administrators, and guardians, or other officers appointed for administration and management *104of such estates, and of all demands against the same, and [against] such estates, whether claimed by heirs-at-law, distributees, devisees, legatees, wards, creditors, or otherwise,” etc.
“ The power and jurisdiction ” is given not only “ to hear and determine all questions in relation to the execution of the trusts ” by the fiduciaries to whom they have been committed, and ‘ ‘ all demands against the same ’ ’ (that is to say, all demands against said fiduciaries), but also “to hear and determine all demands” against “such estates” (that is to say, against the estates by them being administered).
It will be observed that we insert the word “ against ” before the words “such estates,” but we do so only to make the sentence more euphonious, and because such is its obvious meaning.
There is no escaping the plain import of these words. The explicit declaration is that the court which has granted admintration of an estate shall be open to hear the complaints of all persons interested in it, both for the purpose of compelling-a due performance of duty by the administrator and of determining the justice of all demands propounded against it. While it does not compel the institution of any suit in that forum, its object seems to be to authorize, and perhaps to' encourage such suits, to the end that the tribunal charged with the duty of settling the estate may be armed with full power to adjudicate and determine every question in any manner affecting it. It simply extends to solvent estates that power which the court has always exercised as to insolvent ones, and is intended to draw, or at least to authorize the drawing, into a single forum, so far as the estates of decedents are concerned, of all the powers heretofore distributed among-several. ' It still remains optional with the creditor, however, whether he will avail himself of the new jurisdiction, or whether he will first reduce his demand to judgment in a court of law and then file it for allowance in a court of chancery.
We are not unmindful that in giving this construction to the *105statute, or rather in announcing a meaning- that seems too plain to require construction, a new and wide departm-e from the course of practice heretofore pursued in the State is inaugurated or sanctioned, but we doubt neither the correctness of the views announced nor the wisdom of the system inaugurated. We feel confident that it will promote the interest of the estates of decedents, and simplify the methods of enforcing demands against them, to vest in a single court full jurisdiction to determine all questions in relation to them. Neither do we entertain any doubt as to the constitutionality of such legislation. Chancery courts are by the Constitution given full jurisdiction “in all matters testamentary and of administration.” The adjudication of demands against the estate of a deceased person falls fairly within the terms, “matters of administration.”
It will be observed that the jurisdiction is by the statute limited to demands against estates, and does not extend to demands of estates against living persons.
It is possible, too, that the word “ demands,” though exceedingly broad in its signification, should be held as not extending to demands arising ex delicto, but should be limited to the several classes of demands or claims mentioned in subsequent sections of the chapter, to wit: judgments and decrees, in sect. 1137 ; recognizance, bails, specialties, notes, bonds, bills of exchange, etc., in sect. 1138; leases, in sect. 1139, and open accounts, in sect. 1140; or, generally, to demands arising ex contractu. Upon this subject, however, we express no definite opinion.
Decree overruling demurrer affirmed, and sixty days given to answer.